O’Donnell, J.,
dissenting.
{¶ 56} A medical-malpractice action for wrongful birth following either negligent genetic testing or failure to diagnose a fetal defect should not become a cognizable claim at law under traditional tort analysis absent legislative authorization. Accordingly, I respectfully dissent from today’s lead opinion to the contrary.

Relevant Ohio Law

{¶ 57} It is instructive to review our prenatal tort jurisprudence, as wrongful-birth claims share characteristics of both the wrongful-pregnancy and wrongful-life actions. Specifically, as in a wrongful-pregnancy action, the parents in a wrongful-birth action allege that due to the medical providers’ negligence, the mother delivered a child with a birth defect. And, similar to the claims made in a wrongful-life case, the parents in a wrongful-birth case seek damages for a disabled child.
Wrongful Pregnancy
{¶ 58} In Bowman v. Davis (1976), 48 Ohio St.2d 41, 2 O.O.3d 133, 356 N.E.2d 496, we held that public policy did not preclude parents from bringing a wrongful-pregnancy action when medical negligence results in an unsuccessful sterilization procedure. In Johnson v. Univ. Hosps. of Cleveland (1989), 44 Ohio St.3d 49, 540 N.E.2d 1370, we addressed the measure of damages available in a wrongful-pregnancy action. After reviewing the four theories of recovery employed by different states, we held that “Ohio recognizes the ‘limited damages’ rule which limits the damages to the pregnancy itself and does not include child-rearing expenses. The extent of recoverable damages is limited by Ohio’s public policy that the birth of a normal, healthy child cannot be an injury to her parents.” Id. at paragraph two of the syllabus. And most recently, in Simmerer v. Dabbas (2000), 89 Ohio St.3d 586, 733 N.E.2d 1169, we considered whether a parent could recover damages for parenting a child born with a birth defect in a wrongful-pregnancy action. We held that “[mjedical expenses and emotional distress damages associated with a child’s birth defect are not recoverable in a wrongful-pregnancy action, when the child’s birth defect was not reasonably foreseeable by the defendant who negligently performed the sterilization procedure.” Id. at syllabus. The court noted that a physician’s understanding that a negligently performed sterilization procedure may result in the birth of an unhealthy child *509does not establish proximate causation. Through our discussion of Williams v. Univ. of Chicago Hosps. (1997), 179 Ill.2d 80, 227 Ill.Dec. 793, 688 N.E.2d 130, we have distinguished the situation in which the medical provider knew that the parent sought sterilization to avoid the conception of a child with a particular congenital defect. Simmerer, 89 Ohio St.3d at 589-590, 733 N.E.2d 1169. However, we have not addressed the issue of whether, in a wrongful-pregnancy action, parents may recover damages for raising a disabled child where the physician knew that the parents had sought sterilization to prevent having a child with a particular genetic defect.
Wrongful Life
{¶ 59} In Hester v. Dwivedi (2000), 89 Ohio St.3d 575, 733 N.E.2d 1161, a wrongful-life case, this court held that “[a] child born with physical or other handicaps does not state a cause of action in medical negligence based upon the failure of a doctor to inform the child’s mother during her pregnancy of test results indicating a possibility that the child would be born with defects, thereby depriving the mother of the opportunity to make a fully informed decision as to whether to obtain a legal abortion.” Id. at syllabus. In reaching our holding, we noted that the basis of the argument in a wrongful-life action is that the child would have been better off had she not been born. Id. at 581-582, 733 N.E.2d 1161. Thus, in accordance with Anderson v. St Francis-St. George Hosp., Inc. (1996), 77 Ohio St.3d 82, 671 N.E.2d 225 (discussing the tort of “wrongful living”), this court declined to compare “the value of being, albeit with handicaps, versus nonbeing” (emphasis added) and thus rejected the child’s claim that she had suffered a compensable injury by being born. Hester, 89 Ohio St.3d at 582, 733 N.E.2d 1161. We emphasized that a child does not have control over her existence or nonexistence and that the medical provider’s breach did not cause the defect but, rather, caused her birth. Id. at 582-583, 733 N.E.2d 1161.

Case Facts

{¶ 60} Helen and Richard Sehirmer appeal, and Dr. Kevin Fitzgerald, Mt. Auburn Obstetrics & Gynecologic Associates, Inc., Children’s Hospital Medical Center, Martha Walker, and Dr. Howard M. Saal (collectively referred to as the “medical providers”) cross-appeal from a judgment of the First District, which reversed the trial court’s decision to dismiss the Schirmers’ complaint for failure to state a claim upon which relief may be granted, but limited the measure of their damages for their wrongful-birth claim to those consequential, economic damages of raising their disabled child over and above ordinary child-rearing expenses and further excluded recovery for noneconomic damages.

*510
Claims on Appeal

{¶ 61} On appeal and cross-appeal before our court, the parties do not dispute that there is a duty on the part of the medical providers to perform genetic testing in a nonnegligent manner, nor do they disagree that a breach, at least in theory, could be established. .Rather, they contest causation and damages.
{¶ 62} Regarding causation, the Schirmers allege that the prenatal negligent testing prevented them from being able to abort the fetus and thereby avoid the costs, emotional and financial, of caring for a severely disabled child.
{¶ 63} The legal questions then become, what damages, if any, did the negligent prenatal testing proximately cause and are they recoverable as a matter of law? We allowed pregnancy-related expenses in a wrongful-pregnancy action when a mother had sought to avoid becoming pregnant, but conceived a child after a negligently performed sterilization procedure. Johnson, 44 Ohio St.3d 49, 540 N.E.2d 1370. Similarly, in this case, the Schirmers claim they would have aborted the fetus had they been informed about its genetic condition. Nonetheless, unlike the circumstances of a wrongful-pregnancy claim, parents in a wrongful-birth case agreed to conceive a child, and only after birth and learning about the alleged negligence of the medical providers do they claim that they would have aborted the fetus during the pregnancy had they earlier been informed of a genetic deficiency.

Nontraditional Analysis

{¶ 64} In Azzolino v. Dingfelder (1985), 315 N.C. 103, 337 S.E.2d 528, the court highlighted the problems created by trying to fit a wrongful-birth action into traditional tort analysis: while the elements of duty and breach may be established, the issue of proximate cause is “more problematic”: no evidence exists to establish that any medical defendant caused any genetic defect in the fetus because the defect preexisted the creation of the physician-patient relationship.
{¶ 65} Moreover, the allowance of damages requires a legal determination that life — albeit “unhealthy,” as the lead opinion characterizes it, or genetically defective — can constitute an injury cognizable at law. To my mind, life, in any form, cannot constitute an injury at law.
{¶ 66} As observed in Azzolino, “ ‘Although courts and commentators have attempted to make it such, wrongful birth is not an ordinary tort. It is one thing to compensate destruction; it is quite another to compensate creation. This so-called “wrong” is unique: It is a new and on-going condition. As life, it necessarily interacts with other lives. Indeed, it draws its “injurious” nature from the predilections of the other lives it touches. It is naive to suggest that such a situation falls neatly into conventional tort principles, producing neatly *511calculable damages.’ ” Id. at 112-113, 337 S.E.2d 528, quoting Burgman, Wrongful Birth Damages: Mandate and Mishandling by Judicial Fiat (1978), 13 VaL.U.L.Rev. 127,170.
{¶ 67} In Becker v. Schwartz (1978), 46 N.Y.2d 401, 417-418, 413 N.Y.S.2d 895, 386 N.E.2d 807, Judge Wachtler stated in his dissent:
{¶ 68} “A doctor who provides prenatal care to an expectant mother should not be held liable if the child is born with a genetic defect. Any attempt to find the physician responsible, even to a limited extent, for an injury which the child unquestionably inherited from his parents, requires a distortion or abandonment of fundamental legal principles and recognition, by the courts, of controversial rights and duties more appropriate for consideration and debate by a legislative body.”
{¶ 69} In my view, today’s creation of this new medical-malpractice cause of action further confuses the traditional lines of tort analysis followed in all cases but this.
{¶ 70} During oral argument before our court, the Schirmers urged recovery of damages for denial of their right to obtain an abortion; a thorough examination of the record reveals, however, that no such denial occurred. Rather, at best, the evidence demonstrates only two of the four elements of a medical-negligence claim, i.e., an existing duty of a medical professional and a breach thereof. No evidence exists to support a legal conclusion that the breach of duty by the medical professional either proximately caused the loss of an opportunity for an abortion or proximately caused the genetic defect.
{¶ 71} I cannot comprehend the new standard of proximate cause utilized by the lead opinion in this case, finding that pregnancy- and birth-related costs are “sufficiently linked” to allow recovery. This new standard, I would assert, further blurs the clear lines of analysis of proximate cause delineated by this court for decades because it does not require that the alleged breach of the medical duty proximately caused the damages it awards.
{¶ 72} In addition, this matter is at best unclear with respect to damages, since the Schirmers have withdrawn their request for pregnancy-related damages, which the majority awards. And allowing these pregnancy and birth-related damages is at odds with the thinking of two other justices of our court who assert in a concurring opinion that damages should include “economic and noneconomic costs associated with raising a child with a medical condition that the defendants represented to the parents was not present” — which the majority does not award! Here then, two justices comprised within the majority express differences with respect to the nature and extent of recoverable damages.
*512{¶ 73} In Ault v. Jasko (1994), 70 Ohio St.3d 114, 637 N.E.2d 870, the court announced a rule of law allowing claimants to bring a cause of action for alleged sexual abuse at any time between the date of the alleged abuse and the revived memory of it. In his dissenting opinion, Chief Justice Moyer stated, “If that is to be the law of Ohio, it is the General Assembly that should declare it as such rather than this court.” Id. at 120, 637 N.E.2d 870. Today, however, it is this court that has created an entirely new cause of action in medical malpractice with its attendant problems of proximate cause and the scope of damages.
{¶ 74} The foregoing confirms my view that such a cause of action should not become a cognizable claim at law under traditional tort analysis absent legislative authorization, because it involves important matters of public policy better left to the General Assembly.
Lundberg Stratton and Lanzinger, JJ., concur in the foregoing opinion.